DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending for examination in the application filed May 13, 2020. Claim 1, 22, 23 are amended, no claims are cancelled, and no additional claims are added as of the remarks received March 3, 2021.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance, in addition to Applicants’ convincing arguments presented March 3, 2021:
Prior art such as Song et al. (Song; U.S. Patent Application Publication 2013/0060150 A1), discloses aspects of the physiological parameter monitoring system adapted to identify a person for monitoring of the identified person's physiological parameters (medical device system and associated method discriminating conditions that includes a plurality of sensors, a sensing module coupled to the plurality of sensors and configured to acquire signals from the plurality of sensors, and a processor coupled to the sensing module and configured to determine a change in a respiratory related sounds in response to a signal from a sensor of the plurality of sensors, select one or more sensors of the plurality of sensors associated with the determined change, determine a respiratory signature in response to signals from the selected one or more sensors, and determine the respiratory condition in response to the determined respiratory signature), the system including: one or more sensors (sensors 11, 12, 14) for monitoring one or more persons' physiological parameters (heart and respiratory sounds) comprising a cardiac parameter ([0030] In various embodiments, acoustical sensors 11 may be implemented as one or more microphones or 1-, 2- or 3-axis accelerometers, which may be a piezoelectric crystal mounted within an IMD housing or sensor housing, and is responsive to the mechanical motion associated with respiratory and heart sounds. Examples of other embodiments of acoustical sensors that may be adapted for implementation with the techniques of the present disclosure are generally described in U.S. Pat. No. 4,546,777 (Groch, et al.), U.S. Pat. No. 6,869,404 (Schulhauser, et al.), U.S. Pat. No. 5,554,177 (Kieval, et al.), and U.S. Pat. No. 7,035,684 (Lee, et al.), all of which patents are hereby incorporated by reference in their entirety. Practice of the methods and techniques described herein are not limited to a particular type of acoustical sensor. [0032] ECG/EGM sensing circuitry 14, coupled to at least one sensing electrode pair included in electrodes 13, is provided to sense cardiac signals, e.g. P-wave and/or R-wave signals attendant to the depolarization of the atria and ventricles of the heart, respectfully. Sensing circuitry 14 is coupled to electrodes 13, which may include transvenous intracardiac electrodes, epicardial electrodes, or 
Prior art such as He (U.S. Patent Application Publication 2016/0302677 A1) teaches, “[0076] Cardiac morphology also typically varies from one person to another due to, for example, unique heart beat signatures, breathing patterns and the unique ‘transmission line’ reflection signatures that are caused by the lengths and stiffness of an individual's arteries. In A typical PPG signal the main peak represents the first systolic peak which is followed by the secondary peak (or bump) representing the early diastolic peak (or reflection). The time between the two peaks is also inversely proportional to arterial stiffness. This is easier to visualize from the first and/or the second derivatives of the PPG signal. FIGS. 5C and 5D show examples of cardiac signals illustrating morphology based on PPG signals. In the example of FIG. 5C, the derivative 538 of the PPG signal 539 shows a discernible second peak 540, whereas in the example of FIG. 5D, the corresponding second peak 545 is comparatively weaker. However, the example of FIG. 5D shows the presence of a third peak 550. Therefore, in some implementations, cardiac morphology can be used as a biometric identifier. For example, the device 100 described with reference to FIG. 1B can be configured to verify, based on a determined cardiac morphology, that the person wearing the device is the person for whom the device was assigned. In some implementations, the determined cardiac morphology may also be used to uniquely identify a wearer of the device 100. Such biometric identification can be used, for example, in security and accessibility applications. For example, the device 100 can be configured to transmit a cardiac morphology based signature to a receiver (e.g., on a mobile phone, or at secured access point) to gain access to a secure resource. In some implementations, when a same device is used by multiple individuals (e.g., different members of a family), the wearer of the device may be identified based on the identified cardiac morphology of the wearer. FIG. 5E shows examples of cardiac signals illustrating morphology for four different individuals, and illustrates how the cardiac morphology varies from one person to another.” He teaches cardiac morphology can be used as a biometric identifier to verify, based on a determined cardiac morphology, that the person wearing the device is the person for whom the device was assigned and, the determined cardiac morphology may also be used to uniquely identify a wearer of the device in security and accessibility applications and to transmit a cardiac morphology based signature to a receiver (e.g., on a mobile phone, or at secured access point) to gain access to a secure resource; however He is not concerned with respiratory therapy settings based on the signature.
The present invention discloses the uniquely combined elements and method steps in the order named of the physiological parameter monitoring system adapted to identify a person for monitoring of the identified person's physiological parameters, the system including: one or more sensors for monitoring one or more persons' physiological parameters comprising a cardiac parameter, and one or more processors, the one or more processors configured to process signals from the one or more sensors to identify a person according to an evaluation of a biometric signature, the processing comprising an evaluation of parameters comprising the cardiac parameters, wherein the one or more processors are further configured to determine one or more settings for a respiratory therapy device based on the evaluation of the biometric signature.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the physiological parameter monitoring system adapted to identify a person for monitoring of the identified person's physiological parameters, the system including: one or more sensors for monitoring one or more persons' physiological parameters comprising a cardiac parameter, and one or more processors, the one or more processors configured to process signals from the one or more sensors to identify a person according to an evaluation of a biometric signature, the processing comprising an evaluation of parameters comprising the cardiac parameters, wherein the one or more processors are further configured to determine one or more settings for a respiratory therapy device based on the evaluation of the biometric signature, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Elliott et al. disclosed Method And System For Assessing Breathing Effectiveness Via Assessment Of The Dynamic Arterial Pressure Wave Using The Oscillometric Measurement Technique (U.S. Patent Application Publication 2006/0155167 A1):
[0016] FIG. 1 depicts the low amplitude heart rate variability signature resulting from typical rapid shallow breathing.
[0018] FIG. 3 depicts the high amplitude heart rate variability signature resulting from slow deep breathing.
[0060] In summary, these features of the present invention provide the following value added utility to a care practitioner or user: [0061] a) "An integrated" blood pressure and arterial pressure measurement capability" such that the same physical unit can be employed to assess both "blood pressure" and "arterial pressure wave assessment". [0062] b) Is there a detectable arterial pressure wave? If no, it means that the patient or user is not breathing adequately. If suffering from elevated blood pressure suboptimal breathing may be the root cause and breathing therapy may be indicated. [0063] c) If there is an arterial pressure wave, what is the amplitude? If a wave exists but is of low amplitude it means that the patient/user is not breathing with sufficient depth, again potentially elevating blood pressure and once again, breathing therapy may be indicated. [0064] d) If an arterial pressure wave exists, what is the rate? A relatively high frequency means that the patient/user is breathing too rapidly, and as a consequence, with insufficient depth. Again, hypertension may be rooted in this breathing pattern and breathing therapy may be indicated. [0065] e) Because breathing depth strongly influences diastolic pressure, a low amplitude arterial pressure wave, implies elevated diastolic pressure. Consequently, arterial pressure wave analysis can be used to aid in the diagnosis and treatment of elevated diastolic pressure. [0066] f) Via the visual display of the changing arterial pressure wave, the care recipient can easily comprehend and understand the mechanics of how breathing affects arterial pressure. [0067] g) "RSA actual" can be compared in real time to "RSA target" such that proper breathing frequency and depth can be reinforced. [0068] h) The "RSA signal generator" can be used for independent breathing training whether or not a measurement is being performed. This training is for the purpose of reinforcing proper breathing habits on an ongoing basis.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689